Citation Nr: 0032707	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back and right shoulder.  

2.  Entitlement to service connection for the residuals of a 
brain concussion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty April 1952 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision, which 
denied service connection for arthritis, and a June 1994 
rating decision, which denied service connection for a brain 
concussion, both by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
veteran appealed both decisions.  

In August 1999, the Board remanded the case for due process 
of law and further development.  After completion of the 
directives in the Board's remand, the RO denied service 
connection for arthritis and residuals of a brain concussion.  
The case was returned to the Board for appellate 
determination.  


REMAND

The veteran contends that the arthritis in his back and right 
shoulder is the result of injuries he sustained from a fall 
in 1954 while on active duty.  He also maintains that he 
sustained a brain concussion as the result of the same fall.  

Unfortunately, the veteran's service medical records are not 
available through no fault of the veteran, apparently having 
been destroyed in a fire at the National Personnel Records 
Center.  A search for morning and Surgeon General Office 
reports was only partially successful.  Morning reports for 
January 28, 1954 and February 1, 1954, show the veteran 
excused from duty and in the hospital on those dates, but no 
medical reason for his hospitalization is indicated.  A 
search for Surgeon General Office reports in 1993 failed to 
discover any records pertaining to the veteran.  

The Board notes that in cases where service medical records 
are unavailable through no fault of the veteran, the VA is 
under a heightened obligation to assist in the development of 
the evidence.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  

Although the VA's search for alternative medical records has 
been unsuccessful, to date, the Board notes that other 
options for inquiry are available.  The Board notes, notes, 
initially, that the RO should undertake efforts to obtain 
medical records directly from the hospital at the Beale Air 
Force Base in Marysville, California, where the veteran 
indicated he received treatment for injuries to his 
back/right shoulder and for a concussion, sometime in 1954.  
Additionally, where the veteran's service medical records 
have been destroyed or lost, the VA is under a duty to advise 
the veteran to obtain other forms of evidence, such as lay 
testimony.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  
In this case, the veteran may be able to obtain written 
statements from disinterested parties who witnessed or are 
otherwise familiar with the veteran's alleged fall in service 
or have first-hand knowledge of his in-service 
hospitalization(s).  After review of the veteran's claims 
folder, it does not appear that he was advised of his right 
to obtain other forms of evidence to prove his claim and, as 
a matter of due process, he should be afforded this 
opportunity.  

The Board also notes that, recently, Congress amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to eliminate the well-grounded claim requirement, 
and to expand VA's duty assist a claimant in developing all 
evidence pertinent to a claim for benefits.  Such duty 
includes requesting information as described in 38 U.S.C.A. 
§ 5106, as well as the accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

With respect to the matters on appeal, the Board further 
notes that the veteran has not undergone VA examination in 
connection with his claim for service connection for 
arthritis and for residuals of a brain concussion.  Under the 
circumstances of this case, the Board finds that RO should 
schedule the veteran for appropriate VA examinations to 
obtain opinions as to the relationship, if any, between any 
currently diagnosed back and/or right shoulder 
arthritis/residuals of a brain concussion and the veteran's 
active military service.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Furthermore, in view of the changes in the law brought about 
by the Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  The actions 
should be accomplished by the RO, in the first instance, to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Accordingly, this case is REMANDED for the following:  

1.  The RO, through appropriate channels, 
should attempt to obtain and associate 
with the record all medical records 
pertaining to the veteran from the 
hospital, or successor hospital, if any, 
at Beale Air Force base, Marysville, 
California.  The RO should request copies 
of all treatment records, to include 
inpatient treatment records, for the 
injuries to the veteran's back/right 
shoulder and for a concussion, which 
allegedly occurred sometime in 1954.  If 
the search for records yields negative 
results, this fact should be documented 
in the claims file, and the veteran and 
his representative notified.  

2.  The RO should also contact the 
veteran and inform him of his right to 
submit alternative forms of evidence to 
support his claim.  This evidence may 
take the following forms (although the 
veteran may submit any evidence he finds 
appropriate): statements from service 
medical personnel; "buddy" certificates 
or affidavits; line of duty reports; 
copies of employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom he may have been 
treated, especially soon after service 
discharge; copies of letters written 
during service; photographs taken during 
service; copies of pharmacy prescription 
records; and copies of insurance 
examinations.  All records, once 
obtained, should be associated with the 
claims folder.  

3.  After associating with the record all 
evidence received pursuant to the 
development requested in paragraphs 1 and 
2, above, the RO should arrange for the 
veteran to undergo appropriate VA 
examinations to  determine the nature and 
etiology of any current arthritis in the 
back/right shoulder and residuals of a 
brain concussion.  It is imperative that 
each physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  

With respect to each disorder diagnosed, 
each physician should render an opinion, 
following the examination of the veteran 
and review of his pertinent medical 
history, and any additional evidence 
submitted by the veteran, as to whether 
it is at least as likely as not that the 
disorder is in any way related to the 
veteran's active military service.  If a 
claimed disorders is not found, the 
examining physician should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in typewritten reports.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5  If none of the requested development 
provides evidence of a nexus between any 
current back and/or right shoulder 
arthritis/residuals of a brain concussion 
and the veteran's active military 
service, RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim(s).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should readjudicate the 
veteran's claims on appeal, on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the appropriate time 
period for written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



